Citation Nr: 0107532	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  97-27 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
with arthritis, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Newark, New Jersey.  The appellant currently 
resides within the jurisdiction of the Denver, Colorado RO.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

In December 2000, the appellant testified at a 
videoconference hearing, stating, in part, that he had 
numbness in his lower back which radiated down to his feet, 
that within the last two years he had received treatment for 
his low back disability from Drs. Change and Kerbegov ("Firm 
B.") at the Denver VA Medical Center (VAMC), and that he was 
currently receiving Social Security disability benefits.  The 
record is negative for any treatment records from the Denver 
VAMC and for records from the Social Security Administration 
(SSA).  As additional action by the RO may be helpful in 
either obtaining such putative records or documented 
information that such records cannot be obtained, further 
development in this regard is warranted.

Additionally, subsequent to the March 1998 Supplemental 
Statement of the Case, additional medical evidence was 
received without the appellant having waived his right to 
initial RO consideration of such evidence.  The evidence 
consists of a VA Computed Tomography (CT) report of January 
1999, an October 1999 VA examination report, a VA 
electromyography report of November 1999, and a VA x-ray 
report dated in November 1999.  This evidence must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case, unless this procedural 
right is waived by the appellant.  38 C.F.R. § 20.1304(c) 
(2000).   

The appellant is currently receiving the maximum schedular 
rating assignable for lumbosacral strain under Diagnostic 
Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000). 
Forty percent is also the maximum rating provided under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  
Although a higher (60 percent) rating is provided under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, that code pertains 
to the evaluation of intervertebral disc syndrome.  While 
there is evidence that the veteran has disc disease, such is 
not service-connected.  

In view of the above, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should obtain the appellant's 
outpatient treatment records from the 
Denver VAMC, "Firm B," including 
records prepared by Drs. Change and 
Kerbegov.  See Hearing Transcript, pages 
6, 7, 8.  The appellant should be asked 
to identify any other medical records 
that he believes are relevant to his 
claim for increase and he should 
authorize the release of any private 
records.  The RO should attempt to obtain 
copies of pertinent treatment records 
identified by the appellant in response 
to this request, which have not been 
previously secured.  The RO should inform 
the appellant of any records it is 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §  5103A (b)(2)).

2.  The RO should try to obtain the 
decision in the Social Security 
disability benefits claim filed by the 
appellant along with any medical records 
upon which the decision was based.  The 
RO should inform the appellant if it is 
unsuccessful in obtaining this evidence. 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. §  5103A (b)(2)).

3.  After any additional evidence has 
been obtained and added to the record, 
the claims files should be referred to 
the November 1999 examiner, if available, 
or to some other physician, preferably a 
board-certified neurologist or orthopedic 
surgeon, for an opinion as to (1) whether 
any disc disease was at least as likely 
as not caused or permanently worsened by 
the appellant's service-connected 
lumbosacral strain with arthritis, and 
(2) the likely etiology of any current 
radiculopathy if shown by the evidence.  
If, based on the opinion or for other 
reasons, the RO determines that the 
appellant should be examined again, he 
should be afforded an examination, with 
the claims file being made available to 
the examiner and the RO instructing the 
examiner as to the criteria of Code 5293 
and need for DeLuca consideration in 
conjunction with that code.      

4.  The RO should then review the record 
to ensure that the Board's requirements 
have been met to the extent possible.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The RO should undertake any 
development deemed appropriate in 
addition to that specified above.   

5.  Thereafter, the RO should adjudicate 
the matter of service connection for 
degenerative disc disease and determine 
whether there is a basis for assigning a 
rating in excess of 40 percent for the 
appellant's service connected back 
disability, which is currently rated at 
the maximum provided by Codes 5292 and 
5295.  In that regard, consideration 
should be given to whether the 
appellant's service-connected back 
disability meets the criteria for an 
extraschedular rating.  If the 
determinations are unfavorable, the RO 
should advise the appellant of the need 
to initiate an appeal if his disagrees 
with the denial of any new issues.  The 
RO should furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  The RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), Fast Letter 01-02 
(January 9, 2001) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The case should then be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  No action by the appellant is required until he 
is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




